Order filed August 6, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00471-CV
                                  ____________

                     DEBORAH CHITESTER, Appellant

                                       V.

    REALM PROPERTIES AND AUGUSTINA OKORONKWO, SANNI
                      IBRAHIM, Appellees


                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-15913

                                  ORDER

      This is an appeal from a judgment signed March 4, 2019. Appellant timely
filed a post judgment motion to reinstate. The notice of appeal was due June 3,
2019. See Tex. R. App. P. 26.1(a). Appellant, however, filed the notice of appeal
on June 7, 2019, a date within 15 days of the due date for the notice of appeal. A
motion for extension of time is necessarily implied when the perfecting instrument
is filed within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617
(Tex. 1997). Appellant did not file a motion to extend time to file the notice of
appeal. While an extension may be implied, appellant is still obligated to come
forward with a reasonable explanation to support the late filing. See Miller v.
Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—
Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3;10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.



                                  PER CURIAM